                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

LEONARD OWENS, JR.                                                  CIVIL ACTION

VERSUS                                                                    No. 19-485

UNITED STATES OF AMERICA                                                 SECTION I


                               ORDER & REASONS

       Before the Court is the government’s motion to dismiss plaintiff Leonard

Owens, Jr.’s (“Owens”) complaint for lack of subject matter jurisdiction pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure and the Federal Tort Claims Act.

For the following reasons, the motion is granted.

                                          I.

       This case arises out of a surgery that Dr. Martin W. Moehlen (“Dr. Moehlen”)

performed on Owens at Tulane University Hospital and Clinic (“Tulane”). Owens,

who is a veteran, alleges that he sought treatment at Tulane through the United

States Department of Veterans Affairs (the “VA”). 1 On March 31, 2017, Dr. Moehlen

performed a liver biopsy on Owens, during which Owens asserts that Dr. Moehlen

negligently perforated his gallbladder, causing him injuries and requiring him to

undergo an otherwise unnecessary surgery. 2

       Owens alleges that, at all material times, Dr. Moehlen was a doctor employed

and provided by the United States, through the VA. 3 He further alleges that Dr.



1 See R. Doc. No. 1, at 3.
2 See id.
3 Id.
Moehlen was acting in the scope of his employment with the government when he

performed the biopsy. 4 Owens sued the government for medical malpractice under

the Federal Tort Claims Act, 28 U.S.C. §§ 2671–2680 (the “FTCA”).

                                          II.

      Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, “[a] case is

properly dismissed for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case.” Home Builders Ass’n of

Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (citation omitted).

“The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting

jurisdiction.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). When

applying Rule 12(b)(1), a court may dismiss an action for lack of subject matter

jurisdiction “on any one of three separate bases: (1) the complaint alone; (2) the

complaint supplemented by undisputed facts evidenced in the record; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.” Spotts v. United States, 613 F.3d 559, 565–66 (5th Cir. 2010). 5

      “A factual attack on the subject matter jurisdiction of the court . . . challenges

the facts on which jurisdiction depends and matters outside of the pleadings, such as




4Id. at 4.
5On April 11, 2019, the Court held a telephone conference with counsel participating
on behalf of both parties. The parties clarified that, although they dispute how the
documents they both submitted in support of their positions should be interpreted,
there is no dispute as to the authenticity of the documents or the information
contained therein. Parenthetically, Owens has not requested jurisdictional discovery
with respect to the jurisdictional issue. See Jasper v. Fed. Emergency Mgmt. Agency,
414 F. App’x 649, 652 (5th Cir. 2011).
                                           2
affidavits and testimony, are considered.” Oaxaca v. Roscoe, 641 F.2d 386, 391 (5th

Cir. Unit A Apr. 1981). 6 If the defendant makes a factual attack on the Court’s

jurisdiction by “submit[ting] affidavits, testimony, or other evidentiary materials,”

then the plaintiff “is also required to submit facts through some evidentiary method

and has the burden of proving by a preponderance of the evidence that the trial court

does have subject matter jurisdiction.” Paterson v. Weinberger, 644 F.2d 521, 523 (5th

Cir. May 1981).

      The FTCA grants district courts jurisdiction over claims for monetary relief

brought against the federal government for the negligent or wrongful act of its

employees “where the United States, if a private person, would be liable to the

claimant in accordance with the law of the place where the act . . . occurred.” 28 U.S.C.

§ 1346(b)(1); Spotts, 613 F.3d at 566. In other words, “[t]he FTCA constitutes a

‘limited waiver of sovereign immunity,’” making the United States “liable to the same

extent as a private party for certain torts of federal employees acting within the scope

of their employment.” Linn v. United States, 281 F. App’x 339, 344 (5th Cir. 2008)

(quoting United States v. Orleans, 425 U.S. 807, 813 (1976)). “Courts must strictly

construe all waivers of the federal government’s sovereign immunity, and must




6 A motion to dismiss for lack of subject matter jurisdiction may take two forms—a
facial attack or a factual attack. Oaxaca, 641 F.3d at 391. A facial attack challenges
the complaint, “requiring the court merely to assess whether the plaintiff has alleged
a sufficient basis of subject matter jurisdiction, taking all allegations in the complaint
as true.” Id. By contrast, a factual attack “challenges the facts on which jurisdiction
depends.” Id. As stated herein, when resolving a factual challenge, the Court may
consider evidence beyond the facts stated in the complaint. Id.
                                            3
resolve all ambiguities in favor of the sovereign.” Linkous v. United States, 142 F.3d

271, 275 (5th Cir. 1998).

       The FTCA is subject to various exceptions, however, including the

“independent-contractor exception,” which “must be given due regard when a court

considers whether jurisdiction exists.” Linn, 281 F. App’x at 344. “By its own terms,

the FTCA only waives sovereign immunity for injuries caused by an ‘employee of the

Government,’ § 1346(b)(1), but excludes from that waiver injuries caused by ‘any

contractor with the United States . . . .’” Id. (quoting Orleans, 425 U.S. at 813–14

(quoting § 2671)). 7

       The government asserts that Dr. Moehlen was not acting as a government

employee when he performed the liver biopsy on Owens. 8 It contends, rather, that Dr.

Moehlen was a Tulane employee and, therefore, an independent contractor. 9 As a

result, the government argues that the Court must dismiss this action for lack of

subject matter jurisdiction. 10



7  The FTCA defines an “[e]mployee of the government” to include “officers or
employees of any federal agency, members of the military or naval forces of the United
States, . . . and persons acting on behalf of a federal agency in an official capacity,
temporarily or permanently in the service of the United States, whether with or
without compensation.” 28 U.S.C. § 2671.
8 R. Doc. No. 4-1, at 1.
9 Id.
10 Id. at 1–2. As an alternative to his argument that Dr. Moehlen was a government

employee at the time of Owens’s surgery, Owens argues that, “at the very least[,]
there are numerous factual determinations that should be determined by a jury.” R.
Doc. No. 6, at 4–5. Owen’s alternative argument misunderstands the issue before the
Court. As a threshold matter, the Court must determine whether subject matter
jurisdiction exists—which requires the Court to make an initial finding as to whether
Dr. Moehlen was a government employee or an independent contractor when he
performed the biopsy. “[I]f the [surgery] was not [performed] by ‘an employee of the
                                          4
                                           III.

       “The critical factor in distinguishing an independent contractor from an

employee ‘is the power of the Federal Government to control the detailed physical

performance of the contractor.’” Rodriguez v. Sarabyn, 129 F.3d 760, 765 (5th Cir.

1997) (quoting Broussard v. United States, 989 F.2d 171, 174 (5th Cir. 1993)) (internal

quotations omitted). In addition, the Fifth Circuit has relied on the factors listed in

§ 220 of the Restatement (Second) of Agency, which are as follows:

       (a) the extent of control which, by the agreement, the master may
       exercise over the details of the work; (b) whether or not the one employed
       is engaged in a distinct occupation or business; (c) the kind of occupation,
       with reference to whether, in the locality, the work is usually done under
       the direction of the employer or by a specialist without supervision; (d)
       the skill required in the particular occupation; (e) whether the employer
       or the workman supplies the instrumentalities, tools, and the place of
       work for the person doing the work; (f) the length of time for which the
       person is employed; (g) the method of payment, whether by the time or
       by the job; (h) whether or not the work is a part of the regular business
       of the employer; (i) whether or not the parties believe they are creating
       the relation of master and servant; and (j) whether the principal is or is
       not in business.

See Linkous, 142 F.3d at 275–76 (citing Rodriguez, 129 F.3d at 765); see also Salazar

v. United States, 633 F. Supp. 2d 232, 236 (E.D. La. 2009) (Lemelle, J.); Miller v.

McElwee Brothers, Inc., No. 05-4239, 2007 WL 2284546, at *5 (E.D. La. Aug. 6, 2007)

(Fallon, J.).

       “If the government lacks the power to directly control an individual, then the

court must look at other factors.” Linkous, 142 F.3d at 276. The determination of



Government,’ then the court must dismiss for lack of subject matter jurisdiction”
under Rule 12(b)(1), and there are no issues to submit to a jury. See Linkous v. United
States, 142 F.3d 271, 275 (5th Cir. 1998).
                                            5
whether an individual is an employee or an independent contractor “does not require

mathematical precision.” Id. If, however, “the government lacks the power to control

the individual, plus several factors listed in § 220 weigh in favor of independent

contractor status, then a court must conclude that the individual is an independent

contractor.” Id.

      The government concedes that Dr. Moehlen is a VA employee. 11 It argues,

however, that Dr. Moehlen is also a Tulane employee and that he was working in his

capacity as a Tulane physician when he performed the biopsy on Owens on March 31,

2017. 12 Having reviewed the evidence in the record, Owens’s complaint, the parties’

briefs, and the applicable law—including the Restatement factors—the Court agrees:

Dr. Moehlen was, in fact, acting as a Tulane employee, and thus as an independent

contractor, when he performed the biopsy.

      First, and most importantly, there is no evidence that the government

exercised any power over Dr. Moehlen that would have allowed it to control the

“detailed physical performance” of the surgery. Rodriguez, 129 F.3d at 765 (citation

omitted); see also Peacock v. United States, 597 F.3d 654, 659 (5th Cir. 2010)

(describing this factor as the “key inquiry in determining whether an individual is an

employee of the government or an independent contractor”). Although Owens sought

treatment through the VA, he ultimately received the biopsy through services

provided by Tulane in accordance with the Veterans Choice Program (the “VCP”),



11 See R. Doc. No. 4-1, at 3; R. Doc. No. 4-7, at 1 (declaration of Dr. Moehlen, in which
he attests that he has been employed as a VA physician since July 2013).
12 R. Doc. No. 4-1, at 3; R. Doc. No. 4-7, at 1.


                                           6
which “furnish[es] hospital and medical services to eligible veterans through eligible

non-VA health care providers.” 13 According to Rodney Campbell (“Campbell”), a VA

employee in New Orleans, Louisiana, Tulane was participating in the VCP when

Owens underwent the biopsy in March 2017. 14 Campbell’s statement is supported by

a completed Veterans Health Administration Choice Approval for Medical Care Form

10-0386, which shows that an authorized VA representative deemed Owens eligible

to undergo the biopsy through the VCP. 15

      Therefore, when Dr. Moehlen performed the biopsy on Owens, the Court finds

that he did so as a Tulane physician providing services rendered via the VCP—

separate and apart from his employment with the VA. See, e.g., Mantiply v. United

States, 634 F. App’x 431, 434 (5th Cir. 2015) (finding that a doctor assigned to a VA

hospital via a contract between the VA and a third-party company was an

independent contractor); Peacock, 597 F.3d at 659–60 (finding that a cardiologist

employed by a university which provided services to the VA by contract was an

independent contractor). 16 This comports with the time and attendance records



13  R. Doc. No. 4-3, at 3 (Veterans Health Administration Directive 1700, which
outlines policy implementation of the VCP).
14 R. Doc. No. 4-4, at 1 (declaration of Campbell).
15 R. Doc. No. 4-5, at 1.
16 In Mantiply, the Fifth Circuit noted that its holding was “in line with the holdings

of other circuits.” Mantiply, 634 F. App’x at 434 (citing Robb v. United States, 80 F.3d
884, 890 (4th Cir. 1996) (“The circuits have consistently held that physicians either
in private practice or associated with an organization under contract to provide
medical services to facilities operated by the federal government are independent
contractors, and not employees of the government for FTCA purposes.”) and Carrillo
v. United States, 5 F.3d 1302, 1304 (9th Cir. 1993) (“The circuit courts are unanimous
in holding that a contract physician is not an employee of the government under the
FTCA.”)).
                                            7
submitted by the government, which show that, on March 31, 2017, the date of the

biopsy, Dr. Moehlen only worked for the VA between 12:30 and 1:30 p.m. 17 According

to Dr. Moehlen’s declaration, he performed the surgery at 10:45 a.m. 18 Moreover, the

operative notes in the surgical case record reflect that the procedure began at 10:55

a.m. and was completed no later than 11:07 a.m.—outside the window of time during

which Dr. Moehlen worked as a VA employee on that date. 19 Thus, if any entity had

control over the details of Dr. Moehlen’s performance, it would have been Tulane as

Dr. Moehlen’s employer at the time he performed the surgery.

       Restatement factors (b) through (d) also weigh in favor of finding that Dr.

Moehlen was an independent contractor. “Due to the nature of his work as a [ ]

surgeon, [Dr. Moehlen] was engaged in a distinct occupation requiring a high degree

of skill and performed work normally done by a specialist without supervision.” Creel

v. United States, 598 F.3d 210, 214 (5th Cir. 2010); see also Peacock, 597 F.3d at 659

(finding that factors (a) through (d) weighed in favor of independent-contractor status

because of the “nature” of the individual’s work “as a physician”) (citing Lilly v.

Fieldstone, 876 F.2d 857, 859 (10th Cir. 1989) (“It is uncontroverted that a physician

must have discretion to care for a patient and may not surrender control over certain

medical details.”)).

       Factors (e) and (i) also support the government’s contention that Dr. Moehlen

was an independent contractor: the surgery was performed at Tulane University’s



17 See R. Doc. No. 4-8, at 1.
18 R. Doc. No. 4-7, at 1.
19 R. Doc. No. 6-6, at 39.


                                          8
hospital, so the VA did not supply the medical tools. Indeed, the record reflects that

Owens needed to undergo the surgery at Tulane because the VA did not perform liver

biopsies at its own facility. 20 Dr. Moehlen attests that he performed the biopsy as a

Tulane physician, providing Owens limited care through the VCP. The evidence

therefore demonstrates that the parties believed they were engaged in an

independent-contractor relationship, rather than an employment relationship, for the

relevant time period. This is supported by the fact that Dr. Moehlen delineated his

work for the VA from his work for Tulane by actively clocking in during the time he

worked in his capacity as a VA physician on the day of the surgery. 21

      Owens relies on the time stamps of multiple medical records from the day of

the biopsy to support his assertion that Dr. Moehlen performed the biopsy as a VA

physician. 22 However, if anything, the records support the government’s contention

that Dr. Moehlen performed the biopsy as a Tulane physician. For example, Owens

refers to an operative note that provides details of the procedure. 23 The note was

completed and electronically signed on March 31, 2017—the same day the biopsy was



20 R. Doc. No. 4-7, at 1.
21 Owens contends that the motion to dismiss fails based solely on Dr. Moehlen’s
concession that he is a VA physician. R. Doc. No. 6, at 3. First, the Court notes that,
in his declaration, Dr. Moehlen also states that he is a Tulane physician. R. Doc. No.
4-7, at 1. Second, simply because Dr. Moehlen was employed by the VA does not mean
he was working as a VA employee when he performed the biopsy on Owens. Indeed,
the VCP appears to have contemplated a situation like this one: the regulations
promulgated to implement the VCP state that a provider is eligible to deliver care
under the program even “[i]f the provider is an employee of the VA,” so long as the
provider “is not acting within the scope of such employment while providing hospital
care or medical services through the [program].” 38 C.F.R. § 17.1530(a)(2).
22 See R. Doc. No. 6, at 4; see generally R. Doc. No. 8.
23 R. Doc. No. 8, at 2.


                                          9
performed—between 2:21 and 2:23 p.m. 24 The electronic VA time sheet submitted by

the government indicates that Dr. Moehlen was only working as a VA employee

between 12:30 and 1:30 p.m. that day. This is consistent with the fact that when Dr.

Moehlen went back later in the day, after the biopsy, to complete the operative note,

he did so after 1:30 p.m. when he was working as a Tulane employee. The same can

be said for the discharge order, submitted by Owens as an attachment to his

opposition, which is time stamped at 9:54 a.m. and signed by Dr. Moehlen. 25

      Owens’s remaining arguments require the Court to conduct entirely too much

guesswork. First, Owens references Dr. Moehlen’s signature on the discharge order,

next to which he appears to have written the letters “VA.” 26 Owens argues that the

“VA” next to Dr. Moehlen’s name supports his argument that Dr. Moehlen was acting

in the scope of his employment with the VA when he performed the biopsy. 27

Similarly, Owens relies on a number of documents which he characterizes as

“medication orders.” 28 According to Owens, the documents demonstrate that Dr.

Moehlen ordered medication for him during the time that he was supposedly working

for the VA. 29 However, the meaning of the information in the documents is unclear,



24 Id.; R. Doc. No. 8-3, at 1–2.
25 R. Doc. No. 8-1. The Court notes that it is unclear whether Dr. Moehlen signed the
discharge order at or around the “run time,” which is listed at 9:54 a.m. See id. at 1.
But assuming he did, as Owens would have the Court believe, it makes sense that, if
Dr. Moehlen performed the biopsy in his capacity as a Tulane physician, he completed
tasks related to the surgery during the time he was working for Tulane, and not
during the one-hour period on that date during which he worked as a VA physician.
26 R. Doc. No. 8-1, at 1.
27 R. Doc. No. 8, at 1.
28 Id.
29 See id.; R. Doc. No. 8-2, at 12–13.


                                          10
and the Court will not speculate as to what the information indicates or how the

documents should be interpreted. Without more, the cryptic records are simply

insufficient to establish this Court’s jurisdiction—particularly considering the fact

that numerous Restatement factors weigh in favor of finding that Dr. Moehlen was

an independent contractor and considering the fact that the Court is required to

resolve ambiguities in the government’s favor. 30 The FTCA’s limited waiver of

sovereign immunity does not extend to the tortious acts of independent contractors.

Creel, 598 F.3d at 213. As a result, Owens has not met his burden, the Court lacks

subject matter jurisdiction over this action, and the action must be dismissed.

                                         IV.

      Accordingly,

      IT IS ORDERED that the motion to dismiss is GRANTED.




30Owens also argues that the government should be estopped from asserting that Dr.
Moehlen was an independent contractor. R. Doc. No. 6, at 3. However, “[e]stoppel is
rarely valid against the United States.” Peacock, 597 F.3d at 660. And “the United
States may not be subject to estoppel as to matters that would establish jurisdiction
in a suit to which the Government has not consented.” Id. (citing Andrade v. Gonzalez,
459 F.3d 538, 545 n.2 (5th Cir. 2006)). Even assuming arguendo that estoppel is
appropriate here, “[i]n order to establish estoppel against the government, a party
must prove affirmative misconduct by the government in addition to the four
traditional elements of estoppel.” Id. at 661 (quoting Linkous, 142 F.3d at 277).
Owens has not shown, nor alleged, facts that support a showing of affirmative
misconduct by the government regarding Dr. Moehlen’s employment status, and the
Court rejects Owens’s judicial estoppel argument.
                                         11
      IT IS FURTHER ORDERED that Leonard Owens, Jr.’s claim against the

government is DISMISSED WITHOUT PREJUDICE. 31

      New Orleans, Louisiana, April 12, 2019.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




31See Hix v. United States Army Corps of Eng’rs, 155 F. App’x 121, 128–29 (5th Cir.
2005) (affirming dismissal of the plaintiff’s FTCA claims for lack of subject matter
jurisdiction but vacating and remanding the case to allow the district court to enter
an order of dismissal without prejudice).
                                         12
